Exhibit 10.57

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

 

2012 EQUITY INCENTIVE PLAN

 

Adopted by Board on July 27, 2011

 

Approved by Shareholders on October 26, 2011

 

Termination Date: July 27, 2021

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I

PURPOSES

1

 

 

 

II

DEFINITIONS

1

 

 

 

 

 

2.1

“Affiliate”

1

 

2.2

“Beneficial Owner”

1

 

2.3

“Board”

1

 

2.4

“Change of Control”

1

 

2.5

“Code”

2

 

2.6

“Committee”

2

 

2.7

“Company”

2

 

2.8

“Consultant”

2

 

2.9

“Continuous Service”

2

 

2.10

“Covered Employee”

3

 

2.11

“Director”

3

 

2.12

“Deferred Share Unit”

3

 

2.13

“Disability”

3

 

2.14

“Dividend Equivalent”

3

 

2.15

“Eligible Individual”

3

 

2.16

“Employee”

3

 

2.17

“Exchange Act”

3

 

2.18

“Fair Market Value”

3

 

2.19

“Full-Value Share Award”

4

 

2.20

“Incentive Stock Option”

4

 

2.21

“Nominal Value”

4

 

2.22

“Non-Employee Director”

4

 

2.23

“Nonstatutory Share Option”

4

 

2.24

“Officer”

4

 

2.25

“Option”

4

 

2.26

“Option Agreement”

4

 

2.27

“Optionholder”

4

 

2.28

“Ordinary Share” or “Share”

4

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

2.29

“Other Share-Based Award”

5

 

2.30

“Other Share-Based Award Agreement”

5

 

2.31

“Outside Director”

5

 

2.32

“Participant”

5

 

2.33

“Performance Goal”

5

 

2.34

“Performance Period”

5

 

2.35

“Performance Share Bonus”

5

 

2.36

“Performance Share Bonus Agreement”

5

 

2.37

“Performance Share Unit”

5

 

2.38

“Performance Share Unit Agreement”

5

 

2.39

“Phantom Share Unit”

6

 

2.40

“Phantom Share Unit Agreement”

6

 

2.41

“Plan”

6

 

2.42

“Predecessor Plan”

6

 

2.43

“Qualifying Performance Criteria”

6

 

2.44

“Restricted Share Bonus”

6

 

2.45

“Restricted Share Bonus Agreement”

6

 

2.46

“Restricted Share Unit”

6

 

2.47

“Restricted Share Unit Agreement”

6

 

2.48

“Rule 16b-3”

7

 

2.49

“Section 162(m)”

7

 

2.50

“Securities Act”

7

 

2.51

“Share Appreciation Right” or “SAR”

7

 

2.52

“Share Appreciation Right Agreement”

7

 

2.53

“Share Award”

7

 

2.54

“Share Award Agreement”

7

 

2.55

“Ten Percent Shareholder”

7

 

 

 

 

III

ADMINISTRATION

7

 

 

 

 

 

3.1

Administration by Board

7

 

3.2

Powers of Board

7

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

3.3

Delegation to Committee

8

 

3.4

Effect of Board’s Decision

9

 

 

 

 

IV

SHARES SUBJECT TO THE PLAN

9

 

 

 

 

4.1

Share Reserve

9

 

4.2

Adjustments to the Share Reserve

9

 

4.3

Source of Shares

10

 

 

 

 

V

ELIGIBILITY AND PARTICIPATION

10

 

 

 

 

 

5.1

Eligibility

10

 

5.2

Participation

10

 

5.3

Non-U.S. Participants

10

 

 

 

 

VI

OPTION PROVISIONS

10

 

 

 

 

 

6.1

Incentive Stock Option $100,000 Limitation

11

 

6.2

Term

11

 

6.3

Vesting

11

 

6.4

Exercise Price of an Option

11

 

6.5

Consideration

11

 

6.6

Termination of Continuous Service

11

 

6.7

Extension of Option Termination Date

11

 

6.8

Disability of Optionholder

12

 

6.9

Death of Optionholder

12

 

6.10

Transferability of an Incentive Stock Option

12

 

6.11

Transferability of a Nonstatutory Share Option

12

 

 

 

 

VII

SHARE AWARDS PROVISIONS OTHER THAN OPTIONS

13

 

 

 

 

7.1

Restricted Share Bonus Awards

13

 

7.2

Share Appreciation Rights

13

 

7.3

Phantom Share Units

15

 

7.4

Restricted Share Units

15

 

7.5

Performance Share Bonus Awards

16

 

7.6

Performance Share Units

17

 

7.7

Other Share-Based Awards

18

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

VIII

QUALIFYING PERFORMANCE-BASED COMPENSATION

18

 

 

 

 

8.1

General

18

 

8.2

Adjustments

19

 

8.3

Discretionary Adjustments and Limits

20

 

8.4

Annual Section 162(m) Limitation

20

 

 

 

 

IX

USE OF PROCEEDS FROM SHARES

20

 

 

 

X

CANCELLATION AND RE-GRANT OF OPTIONS

20

 

 

 

 

XI

MISCELLANEOUS

21

 

 

 

 

11.1

Shareholder Rights

21

 

11.2

No Employment or other Service Rights

21

 

11.3

Investment Assurances

21

 

11.4

Withholding Obligations

22

 

11.5

Forfeiture Provisions

22

 

11.6

Compliance with Laws

22

 

 

 

 

XII

ADJUSTMENTS UPON CHANGES IN SHARES

22

 

 

 

 

12.1

Capitalization Adjustments

22

 

12.2

Adjustments Upon a Change of Control

23

 

 

 

 

XIII

AMENDMENT OF THE PLAN AND SHARE AWARDS

24

 

 

 

 

13.1

Amendment of Plan

24

 

13.2

Shareholder Approval

24

 

13.3

Contemplated Amendments

24

 

13.4

Amendment of Share Awards

24

 

 

 

 

XIV

TERMINATION OR SUSPENSION OF THE PLAN

24

 

 

 

 

14.1

Termination or Suspension

24

 

14.2

No Material Impairment of Rights

24

 

 

 

 

XV

EFFECTIVE AND EXPIRATION DATE OF PLAN

24

 

 

 

 

 

15.1

Effective Date

24

 

15.2

Expiration Date

25

 

 

 

 

XVI

CHOICE OF LAW

25

 

--------------------------------------------------------------------------------


 

I.             PURPOSES.

 

The Company, by means of this Plan, seeks to provide incentives for the group of
persons eligible to receive Share Awards to align their long-term interests with
those of the Company’s shareholders and to perform in a manner individually and
collectively that enhances the success of the Company.  The Plan is further
intended to provide a means by which eligible recipients of Share Awards may be
given an opportunity to benefit from increases in value of the Ordinary Shares
through the granting of Share Awards including, but not limited to:
(i) Incentive Stock Options, (ii) Nonstatutory Share Options, (iii) Restricted
Share Bonuses, (iv) Share Appreciation Rights, (v) Phantom Share Units,
(vi) Restricted Share Units, (vii) Performance Share Bonuses, (viii) Performance
Share Units, (ix) Deferred Share Units, and (x) Other Share-Based Awards.

 

II.            DEFINITIONS.

 

2.1          “Affiliate” means generally with respect to the Company, any entity
directly, or indirectly through one or more intermediaries, controlling or
controlled by (but not under common control with) the Company.  Solely with
respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.  Solely with respect to the granting of any
Nonstatutory Share Options or Share Appreciation Rights, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as defined in Treasury Regulation §1.409A-1(b)(5)(iii)(E).

 

2.2          “Beneficial Owner” means the definition given in Rule 13d-3
promulgated under the Exchange Act.

 

2.3          “Board” means the Board of Directors of the Company.

 

2.4          “Change of Control” means the consummation or effectiveness of any
of the following events:

 

(i)            The sale, exchange, lease or other disposition of all or
substantially all of the assets of the Company to a person or group of related
persons, as such terms are defined or described in Sections 3(a)(9) and
13(d)(3) of the Exchange Act;

 

(ii)           A merger, reorganization, recapitalization, consolidation or
other similar transaction involving the Company in which the voting securities
of the Company owned by the shareholders of the Company immediately prior to
such transaction do not represent more than fifty percent (50%) of the total
voting power of the surviving controlling entity outstanding, immediately after
such transaction;

 

(iii)          Any person or group of related persons, as such terms are defined
or described in Sections 3(a)(9) and 13(d)(3) of the Exchange Act, is or becomes
the Beneficial Owner, directly or indirectly, of more than 50% of the total
voting power of the voting securities of the Company (including by way of
merger, takeover (including an acquisition by means of a scheme of arrangement),
consolidation or otherwise);

 

1

--------------------------------------------------------------------------------


 

(iv)          During any period of two (2) consecutive years, individuals who at
the beginning of such period constituted the Board (together with any new
Directors whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or

 

(v)           A dissolution or liquidation of the Company.

 

In addition, if a Change of Control constitutes a payment event with respect to
any Share Award which provides for the deferral of compensation and is subject
to Section 409A of the Code, the transaction or event described above with
respect to such Share Award must also constitute a “change in the ownership or
effective control of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company,” as defined in Treasury Regulation
§1.409A-3(i)(5).

 

Notwithstanding the foregoing, a restructuring of the Company for the purpose of
changing the domicile of the Company (including, but not limited to, any change
in the structure of the Company resulting from the process of moving its
domicile between jurisdictions), reincorporation of the Company or other similar
transaction involving the Company (a “Restructuring Transaction”) will not
constitute a Change of Control if, immediately after the Restructuring
Transaction, the shareholders of the Company immediately prior to such
Restructuring Transaction represent, directly or indirectly, more than fifty
percent (50%) of the total voting power of the surviving entity.

 

2.5          “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

2.6          “Committee” means a committee of one or more Directors (or other
individuals who are not members of the Board to the extent allowed by applicable
law) appointed by the Board in accordance with Section 3.3 of the Plan.

 

2.7          “Company” means Seagate Technology Public Limited Company, a public
company incorporated under the laws of the Republic of Ireland with limited
liability under registered number 480010, or any successor thereto.

 

2.8          “Consultant” means any person, including an advisor engaged by the
Company or an Affiliate, to render consulting or advisory services and who is
compensated for such services.

 

2.9          “Continuous Service” means that the Participant’s active service
with the Company or an Affiliate, whether as an Employee, Director or
Consultant, is not interrupted or terminated.  The Participant’s Continuous
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s Continuous Service.  For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate or a
Director will not constitute an interruption of

 

2

--------------------------------------------------------------------------------


 

Continuous Service.  The Board or the chief executive officer of the Company, in
such party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by the
Company or an Affiliate, including sick leave, military leave or any other
personal leave.

 

2.10        “Covered Employee” means the chief executive officer and the three
(3) other highest compensated officers of the Company (other than the chief
executive officer and the chief financial officer) for whom total compensation
is required to be reported to shareholders under the Exchange Act, as determined
for purposes of Section 162(m), and as such definition may be amended from time
to time.

 

2.11        “Director” means a member of the Board.

 

2.12        “Deferred Share Unit” means any Share Award for which a valid
deferral election is made.

 

2.13        “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code for all Incentive Stock
Options.  For all other Share Awards, “Disability” means physical or mental
incapacitation such that for a period of six (6) consecutive months or for an
aggregate of nine (9) months in any twenty-four (24) consecutive month period, a
person is unable to substantially perform his or her duties.  Any question as to
the existence of that person’s physical or mental incapacitation shall be
determined by the Board in its sole discretion.

 

2.14        “Dividend Equivalent” means a right granted to a Participant
pursuant to Sections 7.3(iii), 7.4(iv) and 7.6(iv) of the Plan to receive the
equivalent value (in cash or in Shares) of dividends paid on the Ordinary
Shares.

 

2.15        “Eligible Individual” means any person who is an Employee, Director
or Consultant, as determined by the Board.

 

2.16        “Employee” means any person on the payroll records of the Company or
an Affiliate and actively providing services as an employee.  Service as a
Director or compensation by the Company or an Affiliate solely for services as a
Director shall not be sufficient to constitute “employment” by the Company or an
Affiliate.

 

2.17        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

2.18        “Fair Market Value” means, as of any date, the value of an Ordinary
Share determined as follows:

 

(i)            Unless otherwise determined by the Board in accordance with
Section 409A of the Code, if the Ordinary Shares are listed on any established
stock exchange (including the New York Stock Exchange) or traded on the NASDAQ
Global Select Market, the Fair Market Value of a Share shall be the closing
per-share sales price of such Shares as reported on such date on the Composite
Tape of the principal national securities exchange on which such Shares are
listed or admitted to trading or, if no Composite Tape exists for such national
securities exchange on such date, then on the principal national securities
exchange on which

 

3

--------------------------------------------------------------------------------


 

such Shares are listed or admitted to trading; or if the Shares are not listed
or admitted to trading on a national securities exchange, then the Fair Market
Value of a Share shall be determined in good faith by the Board, and to the
extent appropriate, based on the application of a reasonable valuation method.

 

(ii)           For any reference to Fair Market Value in the Plan used to
establish the price at which the Company shall issue Ordinary Shares to a
Participant under the terms and conditions of a Share Award (such as a Share
Award of Options or Share Appreciation Rights), the date as of which this
definition shall be applied shall be the grant date of such Share Award.

 

2.19        “Full-Value Share Award” shall mean any of a Restricted Share Bonus,
Restricted Share Units, Phantom Share Units, Performance Share Bonus, or
Performance Share Units.

 

2.20        “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

2.21        “Nominal Value” means US$0.00001 per Share.

 

2.22        “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

 

2.23        “Nonstatutory Share Option” means an Option not intended to qualify
as an Incentive Stock Option.

 

2.24        “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

2.25        “Option” means an Incentive Stock Option or a Nonstatutory Share
Option granted pursuant to the Plan.

 

2.26        “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an Option grant.  Each
Option Agreement shall be subject to the terms and conditions of the Plan.

 

2.27        “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

2.28        “Ordinary Share” or “Share” means an ordinary share of the Company,
nominal value US$0.00001.

 

4

--------------------------------------------------------------------------------


 

2.29        “Other Share-Based Award” means a Share Award (other than an Option,
a Restricted Share Bonus, a Share Appreciation Right, a Phantom Share Unit, a
Restricted Share Unit, a Performance Share Bonus, a Performance Share Unit or a
Deferred Share Unit) subject to the provisions of Section 7.7 of the Plan.

 

2.30        “Other Share-Based Award Agreement” means a written agreement
between the Company and a holder of an Other Share-Based Award setting forth the
terms and conditions of an Other Share-Based Award grant.  Each Other
Share-Based Award Agreement shall be subject to the terms and conditions of the
Plan.

 

2.31        “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
U.S. Treasury Regulations promulgated under Section 162(m)), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits under a tax qualified pension plan), was
not an Officer of the Company or an “affiliated corporation” at any time and is
not currently receiving direct or indirect remuneration from the Company or an
“affiliated corporation” for services in any capacity other than as a Director;
or (ii) is otherwise considered an “outside director” for purposes of
Section 162(m).

 

2.32        “Participant” means a person to whom a Share Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Share Award.

 

2.33        “Performance Goal” means, for a Performance Period, the one or more
goals established by the Committee measured by the achievement of certain
results, whether financial, transactional or otherwise.  Financial results may
be, but are not required to be, based on Qualifying Performance Criteria.

 

2.34        “Performance Period” means one or more periods of time, which may be
of varying and overlapping duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Share Award
determined in accordance with Article VIII of the Plan.

 

2.35        “Performance Share Bonus” means a grant of Ordinary Shares subject
to the provisions of Section 7.5 of the Plan.

 

2.36        “Performance Share Bonus Agreement” means a written agreement
between the Company and a Participant setting forth the terms and conditions of
a Performance Share Bonus grant.  Each Performance Share Bonus Agreement shall
be subject to the terms and conditions of the Plan.

 

2.37        “Performance Share Unit” means the right to receive the value of one
(1) Ordinary Share subject to the provisions of Section 7.6 of the Plan.

 

2.38        “Performance Share Unit Agreement” means a written agreement between
the Company and a holder of a Performance Share Unit setting forth the terms and
conditions of a Performance Share Unit grant.  Each Performance Share Unit
Agreement shall be subject to the terms and conditions of the Plan.

 

5

--------------------------------------------------------------------------------


 

2.39        “Phantom Share Unit” means the right to receive the value of one
(1) Ordinary Share, subject to the provisions of Section 7.3 of the Plan.

 

2.40        “Phantom Share Unit Agreement” means a written agreement between the
Company and a holder of a Phantom Share Unit setting forth the terms and
conditions of a Phantom Share Unit grant.  Each Phantom Share Unit Agreement
shall be subject to the terms and conditions of the Plan.

 

2.41        “Plan” means this 2012 Equity Incentive Plan of Seagate Technology
Public Limited Company, as amended from time to time.

 

2.42        “Predecessor Plan” means the Seagate Technology Public Limited
Company 2004 Share Compensation Plan.

 

2.43        “Qualifying Performance Criteria” means any one or more of the
following performance criteria, or derivations of such performance criteria,
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or subsidiary, and measured, including
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee:
(a) pre- and after-tax income; (b) net income (before or after taxes);
(c) operating income; (d) net earnings; (e) net operating income (before or
after taxes); (f) operating margin; (g) gross margin; (h) earnings per share;
(i) return on equity; (j) return on assets, investments or capital employed;
(k) pre-tax profit; (l) revenue; (m) market share; (n) cash flow (before or
after dividends); (o) cost reductions or savings; (p) funds from operations;
(q) total shareholder return; (r) share price; (s) earnings before any one or
more of the following items: interest, taxes, depreciation or amortization;
(t) market capitalization; (u) economic value added; (v) operating ratio;
(w) product development or release schedules; (x) new product innovation;
(y) cost reductions; (z) implementation of the Company’s critical processes or
projects; (aa) customer service or customer satisfaction; or (bb) product
quality measures.  Unless applicable U.S. tax and/or securities laws are amended
to permit the Committee’s discretion to change Qualifying Performance Criteria
without shareholder approval, the Committee shall have no discretion to change
Qualifying Performance Criteria without obtaining shareholder approval.

 

2.44        “Restricted Share Bonus” means a grant of Ordinary Shares subject to
the provisions of Section 7.1 of the Plan.

 

2.45        “Restricted Share Bonus Agreement” means a written agreement between
the Company and a Participant setting forth the terms and conditions of a
Restricted Share Bonus grant.  Each Restricted Share Bonus Agreement shall be
subject to the terms and conditions of the Plan.

 

2.46        “Restricted Share Unit” means the right to receive the value of one
(1) Ordinary Share at the time the Restricted Share Unit vests, subject to the
provisions of Section 7.4 of the Plan.

 

6

--------------------------------------------------------------------------------


 

2.47        “Restricted Share Unit Agreement” means a written agreement between
the Company and a holder of a Restricted Share Unit setting forth the terms and
conditions of a Restricted Share Unit grant.  Each Restricted Share Unit
Agreement shall be subject to the terms and conditions of the Plan.

 

2.48        “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

2.49        “Section 162(m)” means Section 162(m) of the Code.

 

2.50        “Securities Act” means the U.S. Securities Act of 1933, as amended.

 

2.51        “Share Appreciation Right” or “SAR” means the right to receive an
amount equal to the Fair Market Value of one (1) Ordinary Share on the day the
Share Appreciation Right is redeemed, reduced by the deemed exercise price or
base price of such right, subject to the provisions of Section 7.2 of the Plan.

 

2.52        “Share Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Share Appreciation Right setting forth the
terms and conditions of a Share Appreciation Right grant.  Each Share
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

2.53        “Share Award” means any Option, Restricted Share Bonus, Share
Appreciation Right, Phantom Share Unit, Restricted Share Unit, Performance Share
Bonus, Performance Share Unit, Deferred Share Unit, or Other Share-Based Award.

 

2.54        “Share Award Agreement” means a written agreement between the
Company and a holder of a Share Award setting forth the terms and conditions of
a Share Award grant.  Each Share Award Agreement shall be subject to the terms
and conditions of the Plan.

 

2.55        “Ten Percent Shareholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company or of any of its Affiliates.

 

III.          ADMINISTRATION.

 

3.1          Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3.3.

 

3.2          Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            to determine (a) which Eligible Individuals shall be granted
Share Awards; (b) when each Share Award shall be granted; (c) the type or types
of Share Awards to be granted; and (d) the number of Share Awards to be granted
and the number of Shares to which a Share Award shall relate;

 

7

--------------------------------------------------------------------------------


 

(ii)           to determine the terms and conditions of any Share Award granted
pursuant to the Plan, including, but not limited to, (a) the purchase price (if
any) of Shares to be issued pursuant to any Share Award, (b) any restrictions or
limitations on any Share Award or Shares acquired pursuant to a Share Award,
(c) any vesting schedule or conditions applicable to a Share Award and
accelerations or waivers thereof (including, but not limited to, upon a Change
in Control), and (d) any provisions related to recovery of gain on, or
forfeiture of, a Share Award or Shares issued pursuant to a Share Award, based
on such considerations as the Board in its sole discretion determines;

 

(iii)          to construe and interpret the Plan and Share Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Share Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective;

 

(iv)          to amend the Plan or a Share Award as provided in Article XIII of
the Plan;

 

(v)           to suspend or terminate the Plan at any time; provided, however,
that suspension or termination of the Plan shall not materially impair the
rights and obligations under any Share Award granted while the Plan is in effect
except with the written consent of the affected Participant;

 

(vi)          to settle all controversies regarding the Plan and Share Awards
granted under it;

 

(vii)         to exercise such powers and to perform such acts as the Board
deems necessary, desirable, convenient or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan; and

 

(viii)        to establish, adopt or revise any rules and regulations, including
adopting sub-plans to the Plan or special terms for Share Award Agreements, for
the purposes of complying with non-U.S. laws and/or taking advantage of tax
favorable treatment for Share Awards granted to Participants outside the United
States (as further set forth in Section 5.3 of the Plan) as it may deem
necessary or advisable to administer the Plan.

 

3.3          Delegation to Committee.

 

(i)            General.  The Board may delegate administration of the Plan to a
Committee or Committees of one or more individuals, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated. 
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee, as
applicable), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

8

--------------------------------------------------------------------------------


 

(ii)           Committee Composition when Ordinary Shares are Publicly Traded. 
So long as the Ordinary Shares are publicly traded, in the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m), and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3.  Within the scope of such authority,
the Board or the Committee may (a) delegate to a committee of one or more
individuals who are not Outside Directors the authority to grant Share Awards to
Eligible Individuals who are either (1) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Share Award or (2) not persons with respect to whom the Company wishes
to comply with Section 162(m) and/or (b) delegate to a committee of one or more
individuals who are not Non-Employee Directors the authority to grant Share
Awards to Eligible Individuals who are either (1) not then subject to Section 16
of the Exchange Act or (2) receiving a Share Award as to which the Board or
Committee elects not to comply with Rule 16b-3 by having two or more
Non-Employee Directors grant such Share Award.

 

3.4          Effect of Board’s Decision.  All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

IV.          SHARES SUBJECT TO THE PLAN.

 

4.1          Share Reserve.  Subject to the provisions of Article XII of the
Plan relating to adjustments upon changes in Ordinary Shares, the maximum
aggregate number of Shares that may be issued pursuant to Share Awards under the
Plan shall not exceed twenty-seven million (27,000,000) Shares, plus any Shares
remaining available for grant under the Predecessor Plan as of the Effective
Date (as defined in Section 15.1) (the “Share Reserve”).   Any Shares that are
subject to Options or SARs granted under the Plan shall be counted against the
Share Reserve as one (1) Share for every one (1) Share granted, and any Shares
that are subject to Full-Value Share Awards granted under the Plan shall be
counted against the Share Reserve as two and one-tenth (2.1) Shares for every
one (1) Share granted.  Notwithstanding the foregoing, and subject to the
provisions of Article XII, the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock Options under the Plan shall not exceed
twenty million (20,000,000) Shares.

 

4.2          Adjustments to the Share Reserve.  If (i) any Share Award or share
award granted under the Predecessor Plan shall for any reason expire, be
cancelled or otherwise terminated, in whole or in part, without having been
exercised or redeemed in full, or be settled in cash, or (ii) if any Shares
subject to Share Awards or share awards granted under the Predecessor Plan shall
be reacquired by the Company prior to vesting, the Shares subject to such awards
shall revert to the Share Reserve and again become available for issuance under
the Plan.  Any Shares that again become available for grant pursuant to this
Section 4.2 shall be added back to the Share Reserve in the same ratio described
in Section 4.1 of the Plan; provided, however, any Shares that were outstanding
under the Predecessor Plan that become available for grant shall be added back
to the Share Reserve in the ratio set forth in the Predecessor Plan. 
Notwithstanding the foregoing, the following shall not revert to the Share
Reserve: (a) Shares tendered by a Participant or withheld by the Company in
payment of the exercise price to the Company or to satisfy any tax withholding
obligation or other tax liability of the Participant, and

 

9

--------------------------------------------------------------------------------


 

(b) Shares repurchased by the Company on the open market or otherwise using cash
proceeds from the exercise of Options or the exercise of options granted under
the Predecessor Plan.

 

4.3          Source of Shares.  The Shares subject to the Plan may be unissued
Shares or reacquired Shares, bought on the market or otherwise.

 

V.            ELIGIBILITY AND PARTICIPATION.

 

5.1          Eligibility.  Subject to the provisions of the Plan, each Eligible
Individual shall be eligible to receive Share Awards pursuant to the Plan,
except that only Employees shall be eligible to receive Incentive Stock Options.

 

5.2          Participation.  Subject to the provisions of the Plan, the Board
may, from time to time, select from among Eligible Individuals those to whom
Share Awards shall be granted, and shall determine the nature and amount of each
Share Award.  No Eligible Individual shall have any right to be granted a Share
Award pursuant to the Plan.

 

5.3          Non-U.S. Participants.  Notwithstanding any provision of the Plan
to the contrary, to comply with the laws in countries outside the United States
in which the Company and its Affiliates operate or in which Eligible Individuals
provide services to the Company or its Affiliates, the Board, in its sole
discretion, shall have the power and authority to: (i) determine which
Affiliates shall be covered by the Plan; (ii) determine which Eligible
Individuals outside the United States shall be eligible to participate in the
Plan; (iii) modify the terms and conditions of any Share Award granted to
Eligible Individuals outside the United States; (iv) establish sub-plans and
modify exercise procedures and other terms and procedures and rules, to the
extent such actions may be necessary or advisable, including adoption of rules,
procedures or sub-plans applicable to particular Affiliates or Participants
residing in particular locations; provided, however, that no such sub-plans
and/or modifications shall take precedence over Article IV of the Plan or
otherwise require shareholder approval; and (v) take any action, before or after
a Share Award is made, that it deems advisable to obtain approval or comply with
any necessary local governmental regulatory exemptions or approvals.  Without
limiting the generality of the foregoing, the Board is specifically authorized
to adopt rules, procedures and sub-plans with provisions that limit or modify
rights on eligibility to receive a Share Award under the Plan or on death,
disability, retirement or other termination of Continuous Service, available
methods of exercise or settlement of a Share Award, payment of income, social
insurance contributions and payroll taxes, the shifting of employer tax
liability to the Participant, the withholding procedures and handling of any
Share certificates or other indicia of ownership.  Notwithstanding the
foregoing, the Board may not take any actions hereunder, and no Share Awards
shall be granted, that would violate the Securities Act, the Exchange Act, the
Code, any securities law or governing statute or any other applicable law.

 

VI.          OPTION PROVISIONS.

 

Each Option shall be evidenced by an Option Agreement which shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate.  All Options shall be designated Incentive Stock Options or
Nonstatutory Share Options at the time of grant.  The terms and conditions of
Option Agreements may change from time to time and the terms and

 

10

--------------------------------------------------------------------------------


 

conditions of separate Option Agreements need not be identical, but each Option
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:

 

6.1          Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of the Ordinary
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and its Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof which exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Share Options.

 

6.2          Term.  No Option shall be exercisable after the expiration of seven
(7) years from the date it was granted.  Notwithstanding the foregoing, no
Incentive Stock Option granted to a Ten Percent Shareholder shall be exercisable
after the expiration of five (5) years from the date it was granted.

 

6.3          Vesting.  The Board shall determine the criteria under which
Options may vest and become exercisable; the criteria may include Continuous
Service and/or the achievement of Performance Goals and in any event such
criteria shall be set forth in the Option Agreement.

 

6.4          Exercise Price of an Option.  The exercise price of each Option
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Ordinary Shares on the date the Option is granted; provided, however, that
an Option may be granted with an exercise price lower than that set forth above
if such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code and
Section 424(a) of the Code.  Notwithstanding the foregoing, the exercise price
of each Incentive Stock Option granted to a Ten Percent Shareholder shall be at
least one hundred ten percent (110%) of the Fair Market Value of the Ordinary
Shares on the date the Option is granted.

 

6.5          Consideration.  The purchase price of Ordinary Shares acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash or by check at the time the Option
is exercised or (ii) at the discretion of the Board at the time of the grant of
the Option (or subsequently in the case of a Nonstatutory Share Option) and
pursuant to procedures established by the Company from time to time: (a) by
delivery to the Company of other Shares, (b) according to a deferred payment or
other similar arrangement with the Optionholder, including use of a promissory
note, (c) pursuant to a “same day sale” program, or (d) by some combination of
the foregoing.

 

6.6          Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

 

11

--------------------------------------------------------------------------------


 

6.7          Extension of Option Termination Date.  An Optionholder’s Option
Agreement may also provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time because the
issuance of Shares would violate either the registration requirements under the
Securities Act (or other applicable securities law) or the Company’s insider
trading policy, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Option Agreement or
(ii) the expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of either such registration requirements (or other
applicable securities law) or the Company’s insider trading policy.

 

6.8          Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

6.9          Death of Optionholder.  In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.10 or 6.11 of the
Plan, but only within the period ending on the earlier of (a) the date twelve
(12) months following the date of death (or such longer or shorter period
specified in the Option Agreement) or (b) the expiration of the term of such
Option as set forth in the Option Agreement.  If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.

 

6.10        Transferability of an Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.  Notwithstanding the foregoing, if provided in the
Option Agreement, the Optionholder may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option.

 

6.11        Transferability of a Nonstatutory Share Option.  Unless otherwise
provided by the Board, a Nonstatutory Share Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder. 
Notwithstanding the foregoing, if provided in the Option Agreement, the

 

12

--------------------------------------------------------------------------------


 

Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

VII.         SHARE AWARDS PROVISIONS OTHER THAN OPTIONS.

 

7.1          Restricted Share Bonus Awards.  Each Restricted Share Bonus shall
be evidenced by a Restricted Share Bonus Agreement which shall be in such form
and shall contain such terms and conditions as the Board shall deem
appropriate.  Restricted Share Bonuses shall be paid by the Company in Ordinary
Shares.  Should Shares be issued pursuant to a Restricted Share Bonus award in
circumstances where they are not otherwise fully paid up, the Board may require
the Participant to pay the aggregate Nominal Value of the Shares on the basis
that such Shares underlying the Restricted Share Bonus award shall then be
allotted as fully paid to the Participant.  The terms and conditions of
Restricted Share Bonus Agreements may change from time to time, and the terms
and conditions of separate Restricted Share Bonus Agreements need not be
identical, but each Restricted Share Bonus Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)            Vesting.  Restricted Share Bonus awards shall be subject to a
vesting schedule and vesting shall generally be based on the Participant’s
Continuous Service.  Upon failure to meet the vesting conditions, Shares awarded
under the Restricted Share Bonus Agreement shall be subject to a share
reacquisition right in favor of the Company in accordance with the vesting
schedule; provided, however, that any such Shares shall be reacquired without
the payment of any consideration to the Participant.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company shall reacquire
(without the payment of any consideration) any of the Shares held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Share Bonus Agreement.

 

(iii)          Transferability.  Rights to acquire Shares under the Restricted
Share Bonus Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Share Bonus Agreement,
as the Board shall determine in its discretion, so long as Ordinary Shares
awarded under the Restricted Share Bonus Agreement remain subject to the terms
of the Restricted Share Bonus Agreement.

 

(iv)          Dividends.  Any dividends payable with respect to the Ordinary
Shares underlying a Restricted Share Bonus award shall be subject to the same
vesting conditions as such Shares; dividends, if any, that may become payable
upon the vesting of such Shares shall be distributed to the Participant, at the
discretion of the Board, in cash or in Ordinary Shares having a Fair Market
Value equal to the amount of such dividends; provided, however, if such Shares
are forfeited, the Participant shall have no right to such dividends (except as
otherwise set forth in the applicable Restricted Share Bonus Agreement).

 

13

--------------------------------------------------------------------------------


 

7.2          Share Appreciation Rights.  Two types of Share Appreciation Rights
(“SARs”) shall be authorized for issuance under the Plan: (1) stand-alone SARs
and (2) stapled SARs.  Each SAR shall be evidenced by a Share Appreciation Right
Agreement (or, if applicable, the underlying Option Agreement) which shall be in
such form and shall contain such additional terms and conditions as the Board
shall deem appropriate.  Should Shares be issued pursuant to a SAR in
circumstances where they are not otherwise fully paid up, the Board may require
the Participant to pay the aggregate Nominal Value of the Shares on the basis
that such Shares underlying the SAR shall then be allotted as fully paid to the
Participant.  The additional terms and conditions of Share Appreciation Right
Agreements (and/or underlying Option Agreements, as applicable) may change from
time to time, and the additional terms and conditions of separate Share
Appreciation Right Agreements (and/or underlying Option Agreements) need not be
identical.

 

(i)            Stand-Alone SARs.  The following terms and conditions shall
govern the grant and redeemability of stand-alone SARs:

 

(a)           The stand-alone SAR shall cover a specified number of underlying
Shares and shall be redeemable upon such terms and conditions as the Board may
establish.  Upon redemption of the stand-alone SAR, the holder shall be entitled
to receive a distribution from the Company in an amount equal to the excess of
(i) the aggregate Fair Market Value (on the redemption date) of the Shares
underlying the redeemed right over (ii) the aggregate base price in effect for
those Shares.

 

(b)           The number of Shares underlying each stand-alone SAR and the base
price in effect for those Shares shall be determined by the Board in its sole
discretion at the time the stand-alone SAR is granted.  In no event, however,
may the base price per Share be less than one hundred percent (100%) of the Fair
Market Value per underlying Share on the grant date.

 

(c)           The distribution with respect to any redeemed stand-alone SAR may
be made in Shares valued at Fair Market Value on the redemption date, in cash,
or partly in Shares and partly in cash, as the Board shall in its sole
discretion deem appropriate.

 

(ii)           Stapled SARs.  The following terms and conditions shall govern
the grant and redemption of stapled SARs:

 

(a)           Stapled SARs may only be granted concurrently with an Option to
acquire the same number of Shares as the number of such Shares underlying the
stapled SARs.

 

(b)           Stapled SARs shall be redeemable upon such terms and conditions as
the Board may establish and shall grant a holder the right to elect among
(1) the exercise of the concurrently granted Option for Shares, whereupon the
number of Shares subject to the stapled SARs shall be reduced by an equivalent
number, (2) the redemption of such stapled SARs in exchange for a distribution
from the Company in an amount equal to the excess of the Fair Market Value (on
the redemption date) of the number of vested Shares which the holder redeems
over the aggregate base price for such vested Shares, whereupon the number of
Shares subject to the concurrently granted Option shall be reduced by any
equivalent number, or (3) a combination of (1) and (2).

 

14

--------------------------------------------------------------------------------


 

(c)           The distribution to which the holder of stapled SARs shall become
entitled under this Section 7.2 upon the redemption of stapled SARs as described
in Section 7.2(ii)(B) above may be made in Shares valued at Fair Market Value on
the redemption date, in cash, or partly in Shares and partly in cash, as the
Board shall in its sole discretion deem appropriate.

 

7.3                Phantom Share Units.  Each Phantom Share Unit shall be
evidenced by a Phantom Share Unit Agreement which shall be in such form and
shall contain such additional terms and conditions as the Board shall deem
appropriate.  Should Shares be issued pursuant to a Phantom Share Unit award in
circumstances where they are not otherwise fully paid up, the Board may require
the Participant to pay the aggregate Nominal Value of the Shares on the basis
that such Shares underlying the Phantom Share Unit award shall then be allotted
as fully paid to the Participant.  The additional terms and conditions of
Phantom Share Unit Agreements may change from time to time, and the additional
terms and conditions of separate Phantom Share Unit Agreements need not be
identical.  The following terms and conditions shall govern the grant and
redeemability of Phantom Share Units:

 

(i)            Phantom Share Unit awards shall be redeemable by the Participant
to the Company upon such terms and conditions as the Board may establish.  The
value of a single Phantom Share Unit shall be equal to the Fair Market Value of
a Share, unless the Board otherwise provides in the terms of the Phantom Share
Unit Agreement.

 

(ii)           The distribution with respect to any Phantom Share Unit award may
be made in Shares valued at Fair Market Value on the redemption date, in cash,
or partly in Shares and partly in cash, as the Board shall in its sole
discretion deem appropriate.

 

(iii)          Dividend Equivalents may be credited in respect of Shares covered
by Phantom Share Units, as determined by the Board and set forth in the Phantom
Share Unit Agreement.  At the sole discretion of the Board, such Dividend
Equivalents may be paid in cash or converted into additional Shares covered by
the Phantom Share Units in such manner as determined by the Board.  Any cash
payment or additional Shares covered by the Phantom Share Units credited by
reason of such Dividend Equivalents will be subject to all the terms and
conditions, including vesting, of the Phantom Share Units to which they relate.

 

7.4          Restricted Share Units.  Each Restricted Share Unit shall be
evidenced by a Restricted Share Unit Agreement which shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate.  A
Restricted Share Unit is the right to receive the value of one (1) Ordinary
Share at the time the Restricted Share Unit vests.  Should Shares be issued
pursuant to a Restricted Share Unit award in circumstances where they are not
otherwise fully paid up, the Board may require the Participant to pay the
aggregate Nominal Value of the Shares on the basis that such Shares underlying
the Restricted Share Unit award shall then be allotted as fully paid to the
Participant.

 

To the extent permitted by the Board in the terms of his or her Restricted Share
Unit agreement, a Participant may elect to defer receipt of the value of the
Shares otherwise deliverable upon the vesting of Restricted Share Units, so long
as such deferral election complies with applicable law, including Section 409A
of the Code.  Such deferred Restricted Share Units

 

15

--------------------------------------------------------------------------------


 

will be treated as Deferred Share Units hereunder.  When the Participant vests
in such Restricted Share Units, the Participant will be credited with a number
of Deferred Share Units equal to the number of Shares for which delivery is
deferred.

 

Restricted Share Units and Deferred Share Units may be paid by the Company by
delivery of Shares, in cash, or a combination thereof, as the Board shall in its
sole discretion deem appropriate, in accordance with the timing and manner of
payment elected by the Participant on his or her election form, or if no
deferral election is made, as soon as administratively practicable following the
vesting of the Restricted Share Units.

 

The terms and conditions of Restricted Share Unit Agreements may change from
time to time, and the terms and conditions of separate Restricted Share Unit
Agreements need not be identical, but each Restricted Share Unit Agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)            Vesting.  Restricted Share Units shall be subject to a vesting
schedule and vesting shall generally be based on the Participant’s Continuous
Service.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, any of the Restricted Share Units
held by the Participant that have not vested as of the date of termination under
the terms of the Restricted Share Unit agreement shall be forfeited.

 

(iii)          Transferability.  Rights to acquire the value of Shares under the
Restricted Share Unit Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Share Unit
Agreement, as the Board shall determine in its discretion, so long as any
Ordinary Shares awarded under the Restricted Share Unit Agreement remain subject
to the terms of the Restricted Share Unit Agreement.

 

(iv)          Dividend Equivalents.  Dividend Equivalents may be credited in
respect of Shares covered by Restricted Share Units, as determined by the Board
and set forth in the Restricted Share Unit Agreement.  At the sole discretion of
the Board, such Dividend Equivalents may be paid in cash or converted into
additional Shares covered by the Restricted Share Units in such manner as
determined by the Board.  Any cash payment or additional Shares covered by the
Restricted Share Units credited by reason of such Dividend Equivalents will be
subject to all the terms and conditions, including vesting, of the Restricted
Share Units to which they relate.

 

7.5          Performance Share Bonus Awards.  Each Performance Share Bonus shall
be evidenced by a Performance Share Bonus Agreement which shall be in such form
and shall contain such terms and conditions as the Board shall deem
appropriate.  Performance Share Bonuses shall be paid by the Company in Ordinary
Shares.  Should Shares be issued pursuant to a Performance Share Bonus award in
circumstances where they are not otherwise fully paid up, the Board may require
the Participant to pay the aggregate Nominal Value of the Shares on the basis
that such Shares underlying the Performance Share Bonus award shall then be
allotted as fully paid to the Participant.  The terms and conditions of
Performance Share Bonus Agreements

 

16

--------------------------------------------------------------------------------


 

may change from time to time, and the terms and conditions of separate
Performance Share Bonus Agreements need not be identical, but each Performance
Share Bonus Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i)            Vesting.  Performance Share Bonus awards shall be subject to a
vesting schedule and vesting shall be based on the achievement of certain
Performance Goals or on a combination of the achievement of certain Performance
Goals and the Participant’s Continuous Service, as set forth in the Performance
Share Bonus Agreement.  Upon failure to meet Performance Goals or other vesting
conditions, Shares awarded under the Performance Share Bonus Agreement shall be
subject to a share reacquisition right in favor of the Company in accordance
with the vesting schedule; provided, however, that any such Shares shall be
reacquired without the payment of any consideration to the Participant.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may reacquire (without
the payment of any consideration) any of the Shares held by the Participant that
have not vested as of the date of termination under the terms of the Performance
Share Bonus Agreement.

 

(iii)          Transferability.  Rights to acquire Shares under the Performance
Share Bonus Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Performance Share Bonus Agreement,
as the Board shall determine in its discretion, so long as Ordinary Shares
awarded under the Performance Share Bonus Agreement remain subject to the terms
of the Performance Share Bonus Agreement.

 

(iv)          Dividends.  Any dividends payable with respect to the Ordinary
Shares underlying a Performance Share Bonus award shall be subject to the same
vesting conditions as such Shares; dividends, if any, that may become payable
upon vesting of such Shares shall be distributed to the Participant, at the
discretion of the Board, in cash or in Ordinary Shares having a Fair Market
Value equal to the amount of such dividends; provided, however, if such Shares
are forfeited, the Participant shall have no right to such dividends (except as
otherwise set forth in the applicable Performance Share Bonus Agreement).

 

7.6          Performance Share Units.  Each Performance Share Unit shall be
evidenced by a Performance Share Unit Agreement which shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate.  A
Performance Share Unit is the right to receive the value of one (1) Ordinary
Share at the time the Performance Share Unit vests.  Should Shares be issued
pursuant to a Performance Share Unit award in circumstances where they are not
otherwise fully paid up, the Board may require the Participant to pay the
aggregate Nominal Value of the Shares on the basis that such Shares underlying
the Performance Share Unit award shall then be allotted as fully paid to the
Participant.

 

To the extent permitted by the Board in the terms of his or her Performance Unit
Share Agreement, a Participant may elect to defer receipt of the value of Shares
otherwise deliverable upon the vesting of an award of Performance Share Units,
so long as such deferral election complies with applicable law, including
Section 409A of the Code.  Such deferred Performance Share Units will be treated
as Deferred Share Units hereunder.  When the

 

17

--------------------------------------------------------------------------------


 

Participant vests in such Performance Share Units, the Participant will be
credited with a number of Deferred Share Units equal to the number of Shares for
which delivery is deferred.  Performance Share Units and Deferred Share Units
may be paid by the Company by delivery of Shares, in cash, or a combination
thereof, as the Board shall in its sole discretion deem appropriate, in
accordance with the timing and manner of payment elected by the Participant on
his or her election form, or if no deferral election is made, as soon as
administratively practicable following the vesting of the Performance Share
Units.

 

The terms and conditions of Performance Share Unit Agreements may change from
time to time, and the terms and conditions of separate Performance Share Unit
Agreements need not be identical, but each Performance Share Unit Agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)            Vesting.  Performance Share Units shall be subject to a vesting
schedule and vesting shall be based on the achievement of certain Performance
Goals or on a combination of the achievement of certain Performance Goals and
the Participant’s Continuous Service, as set forth in the Performance Share Unit
Agreement.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, any of the Performance Share Units
held by the Participant that have not vested as of the date of termination under
the terms of the Performance Share Unit Agreement will be forfeited.

 

(iii)          Transferability.  Rights to acquire the value of Shares under the
Performance Share Unit Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Unit
Agreement, as the Board shall determine in its discretion, so long as Ordinary
Shares awarded under the Performance Share Unit Agreement remain subject to the
terms of the Performance Share Unit Agreement.

 

(iv)          Dividend Equivalents.  Dividend Equivalents may be credited in
respect of Shares covered by Performance Share Units, as determined by the Board
and set forth in the Performance Share Unit Agreement.  At the sole discretion
of the Board, such Dividend Equivalents may be paid in cash or converted into
additional Shares covered by the Performance Share Units in such manner as
determined by the Board.  Any cash payment or additional Shares covered by the
Performance Share Units credited by reason of such Dividend Equivalents will be
subject to all the terms and conditions, including vesting, of the Performance
Share Units to which they relate.

 

7.7          Other Share-Based Awards.  The Board is authorized under the Plan
to grant Other Share-Based Awards to Participants subject to the terms and
conditions set forth in the applicable Share Award Agreement and such other
terms and conditions as may be specified by the Board that are not inconsistent
with the provisions of the Plan, and that by their terms involve or might
involve the issuance of, consist of, or are denominated in, payable in, valued
in whole or in part by reference to, or otherwise relate to, Shares.  The Board
may establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Other Share-Based Awards to one or more classes of
Participants on such terms and conditions as determined by the Board from time
to time.

 

18

--------------------------------------------------------------------------------


 

VIII.       QUALIFYING PERFORMANCE-BASED COMPENSATION.

 

8.1          General.  The Board may establish Performance Goals and the level
of achievement versus such Performance Goals that shall determine the number of
Shares to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to a Share Award (including a
Restricted Share Bonus, Restricted Share Unit, Performance Share Bonus or
Performance Share Unit), which criteria may be based on Qualifying Performance
Criteria or other standards of financial performance and/or personal performance
evaluations.  In addition, the Board may specify that a Share Award or a portion
of a Share Award is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m), provided that the Performance Goals for such
Award or portion of a Share Award that is intended by the Board to satisfy the
requirements under Section 162(m) shall be a measure based only on one or more
Qualifying Performance Criteria selected by the Board and specified at the time
the Award is granted, or no later than the earlier of (i) the date ninety (90)
days after the commencement of the applicable Performance Period or (ii) the
date on which twenty-five percent (25%) of the Performance Period has elapsed,
and, in any event, at a time when the outcome of the Qualifying Performance
Criteria remains substantially uncertain.  The Board shall certify the extent to
which any Qualifying Performance Criteria has been satisfied and the amount
payable as a result thereof, prior to payment, settlement or vesting of any
Share Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m).

 

8.2          Adjustments.  To the extent consistent with Section 162(m), the
Board may determine to adjust Qualifying Performance Criteria as follows:

 

(i)            to exclude restructuring and/or other nonrecurring changes;

 

(ii)           to exclude exchange rate effects, as applicable, for non-U.S.
dollar denominated net sales and operating earnings;

 

(iii)          to exclude the effects of changes to generally accepted
accounting principles required by the U.S. Financial Accounting Standards Board;

 

(iv)          to exclude the effects of any statutory adjustments to corporate
tax rates;

 

(v)           to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles;

 

(vi)          to exclude any other unusual, non-recurring gain or loss or other
extraordinary item;

 

(vii)         to respond to, or in anticipation of, any unusual or extraordinary
corporate item, transaction, event or development;

 

19

--------------------------------------------------------------------------------


 

(viii)        to respond to, or in anticipation of, changes in applicable laws,
regulations, and/or accounting principles;

 

(ix)          to exclude the dilutive effects of acquisitions or joint ventures;

 

(x)           to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture;

 

(xi)          to exclude the effect of any change in the outstanding Shares by
reason of any Share dividend or split, share repurchase, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares or other similar corporate change, or any distributions to shareholders
other than regular cash dividends;

 

(xii)         to reflect a corporate transaction, such as a merger,
consolidation, separation (including a spinoff or other distribution of stock or
property by a corporation), or reorganization (whether or not such
reorganization comes within the definition of such terms of Section 368 of the
Code); and

 

(xiii)        to reflect any partial or completed corporate liquidation.

 

8.3          Discretionary Adjustments and Limits.  Subject to the limits
imposed under Section 162(m) for Share Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
Performance Goals, the number of Shares granted, issued, retainable and/or
vested under a Performance Share Bonus award or Performance Share Unit may, to
the extent specified in the Share Award Agreement, be reduced, but not
increased, by the Board on the basis of such further considerations as the Board
shall determine.

 

8.4          Annual Section 162(m) Limitation.  Subject to the provisions of
Article XII of the Plan relating to adjustments upon changes in Ordinary Shares,
no Employee shall be eligible to be granted Share Awards covering more than ten
million (10,000,000) Shares during any fiscal year or Options and/or SARs
covering more than eight million (8,000,000) Shares during any fiscal year.

 

IX.          USE OF PROCEEDS FROM SHARES.

 

Proceeds from the sale of Ordinary Shares pursuant to Share Awards shall
constitute general funds of the Company.

 

X.            CANCELLATION AND RE-GRANT OF OPTIONS AND STOCK APPRECIATION
RIGHTS.

 

10.1        Subject to the provisions of the Plan and any shareholder approval
requirements, the Board shall have the authority to effect, at any time and from
time to time, (i) the repricing of any outstanding Options and SARs under the
Plan and/or (ii) with the consent of the affected Participants, the cancellation
of any outstanding Options and SARs under the Plan in exchange

 

20

--------------------------------------------------------------------------------


 

for a cash payment and/or the grant in substitution therefor of new Options and
SARs under the Plan covering the same or different number of Shares, but having
an exercise or redemption price per Share not less than one hundred percent
(100%) of the Fair Market Value (or, in the case of an Incentive Stock Option
granted to a Ten Percent Shareholder, not less than one hundred ten percent
(110%) of the Fair Market Value) per Share on the new grant date. 
Notwithstanding the foregoing, the Board may grant a Share Award with an
exercise or redemption price lower than that set forth above if such Share Award
is granted pursuant to an assumption or substitution for another award in a
manner satisfying the provisions of Section 409A of the Code and/or
Section 424(a) of the Code, as applicable.

 

10.2        Prior to the implementation of any such repricing or cancellation of
one or more outstanding Options or SARs, the Board shall obtain the approval of
the shareholders of the Company.

 

10.3        Shares subject to an Option or SAR canceled under this Article X
shall continue to be counted against the Share Reserve described in Section 4.2
of the Plan.  The repricing of an Option or SAR under this Article X, resulting
in a reduction of the exercise or redemption price, as applicable, shall be
deemed to be a cancellation of the original Option or SAR and the grant of a
substitute Option or SAR; in the event of such repricing, both the original and
the substituted Options or SARs shall be counted against the Share Reserve
described in Section 4.2 of the Plan.  The provisions of this Section 10.3 shall
be applicable only to the extent required by Section 162(m).

 

XI.          MISCELLANEOUS.

 

11.1        Shareholder Rights.  No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any Shares subject
to a Share Award except to the extent that the Company has issued the Shares
relating to such Share Award.

 

11.2        No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Share Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Share Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause to the extent
permitted under local law, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate or
(iii) the service of a Director pursuant to the Bylaws of the Company, and any
applicable provisions of the corporate law of the state or other jurisdiction in
which the Company is domiciled, as the case may be.

 

11.3        Investment Assurances.  The Company may require a Participant, as a
condition of exercising or redeeming a Share Award or acquiring Shares under any
Share Award, (i) to give written assurances satisfactory to the Company as to
the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of acquiring the Shares; (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring the Shares subject to the

 

21

--------------------------------------------------------------------------------


 

Share Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Shares; and (iii) to give such other
written assurances as the Company may determine are reasonable in order to
comply with applicable law.  The foregoing requirements, and any assurances
given pursuant to such requirements, shall be inoperative if (1) the issuance of
the Shares under the Share Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws, and in either case otherwise complies with applicable law.  The
Company may, upon advice of counsel to the Company, place legends on Share
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable laws, including, but not limited
to, legends restricting the transfer of the Shares.

 

11.4        Withholding Obligations.  To the extent provided by the terms of a
Share Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation or employer tax liability assumed by the
Participant in connection with a Share Award or the acquisition, vesting,
distribution or transfer of Ordinary Shares under a Share Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company or an Affiliate) or by a
combination of such means: (i) tendering a cash payment; (ii) subject to
approval from the Board, authorizing the Company to withhold Shares from the
Shares otherwise issuable to the Participant; or (iii) subject to approval from
the Board, delivering to the Company owned and unencumbered Shares.  The
Participant may also satisfy such tax withholding obligation or employer tax
liability assumed by the Participant by any other means set forth in the
applicable Share Award Agreement.

 

11.5        Forfeiture Provisions.  Pursuant to its general authority to
determine terms and conditions of Share Awards under the Plan, the Board may
specify in a Share Award Agreement that the Participant’s rights, payments
and/or benefits with respect to the Share Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain events, in
addition to any otherwise applicable vesting or performance conditions of such
Share Award.  Such events shall include, but shall not be limited to,
termination of employment for cause, violation of any applicable Company policy
or code of conduct (including without limitation, engaging in “Fraud” or
“Misconduct” within the meaning of the Company’s Compensation Recovery for Fraud
or Misconduct Policy), breach of any agreement between the Participant and the
Company or any Affiliate, or any other conduct by the Participant that is
detrimental to the business interests or reputation of the Company or any
Affiliate.

 

11.6        Compliance with Laws.  The Plan, the granting and vesting of Share
Awards under the Plan and the issuance and delivery of Shares and the payment of
money under the Plan or under Share Awards granted or awarded hereunder are
subject to compliance with all applicable Irish law, U.S. federal, state and
local and foreign laws, rules and regulations and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. The Company
shall have no obligation to issue or deliver Shares prior to obtaining any
approvals from listing, regulatory or governmental authority that the Company
determines are necessary or advisable. The Company shall be under no obligation
to register pursuant to the Securities Act, as amended, any of the Shares paid
pursuant to the Plan. To the extent permitted by applicable law, the Plan and
Share Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

22

--------------------------------------------------------------------------------


 

XII.         ADJUSTMENTS UPON CHANGES IN SHARES.

 

12.1        Capitalization Adjustments.  If any change is made in the Ordinary
Shares subject to the Plan, or subject to any Share Award, without the receipt
of consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, share dividend, spinoff, dividend in property
other than cash, share split, liquidating dividend, extraordinary dividends or
distributions, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan shall be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan or the maximum number of securities
subject to award to any person pursuant to Section 8.4 above, and the
outstanding Share Awards shall be appropriately adjusted in the class(es) and
number of securities and price per share of the securities subject to such
outstanding Share Awards, and the Board’s determination regarding such
adjustments shall be final, binding and conclusive.  (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)

 

An adjustment under this provision may have the effect of reducing the price at
which Ordinary Shares may be acquired to less than their Nominal Value (the
“Shortfall”), but only if and to the extent that the Board shall be authorized
to capitalize from the reserves of the Company a sum equal to the Shortfall and
to apply that sum in paying up that amount on the Ordinary Shares.

 

12.2        Adjustments Upon a Change of Control.

 

(i)            In the event of a Change of Control as defined in Sections
2.4(i) through 2.4(iv) hereof, then any surviving entity or acquiring entity
shall assume or continue any Share Awards outstanding under the Plan or shall
substitute similar share awards (including an award to acquire substantially the
same consideration paid to the shareholders in the transaction by which the
Change of Control occurs) for those outstanding under the Plan.  In the event
any surviving entity or acquiring entity refuses to assume or continue such
Share Awards or to substitute similar share awards for those outstanding under
the Plan, then with respect to any or all outstanding Share Awards held by
Participants, the Board in its sole discretion and without liability to any
person may (a) provide for the payment of a cash amount in exchange for the
cancellation of a Share Award which, in the case of Options and SARs, may be
equal to the product of (x) the excess, if any, of the Fair Market Value per
Share at such time over the exercise or redemption price, if any, times (y) the
total number of Shares then subject to such Share Award (and otherwise, the
Board may cancel such Share Awards for no consideration if the aggregate Fair
Market Value of the Shares subject to the Share Awards is less than or equal to
the aggregate exercise or redemption price of such Share Awards), (b) continue
the Share Awards, or (c) notify Participants holding an Option, Share
Appreciation Right or Phantom Share Unit that they must exercise or redeem any
portion of such Share Award (including, at the discretion of the Board, any
unvested portion of such Share Award) at or prior to the closing of the
transaction by which the Change of Control occurs, and that the Share Awards
shall terminate if not so exercised or redeemed at or prior to the closing of
the transaction by which the Change of Control occurs.  With respect to any
other Share Awards outstanding under the Plan, such Share Awards shall terminate
if not exercised or redeemed prior to the closing of the transaction by which
the Change of Control occurs.  The Board shall not be obligated to treat all
Share Awards, even those that are of the same type, in the same manner.

 

23

--------------------------------------------------------------------------------


 

(ii)           In the event of a Change of Control as defined in
Section 2.4(v) hereof, all outstanding Share Awards shall terminate immediately
prior to such event.

 

XIII.       AMENDMENT OF THE PLAN AND SHARE AWARDS.

 

13.1        Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan.  However, except as provided in Article XII of the Plan
relating to adjustments upon changes in the Ordinary Shares, no amendment shall
be effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy the requirements of Section 422 of
the Code, any New York Stock Exchange, NASDAQ Global Select Market or other
securities exchange listing requirements, or other applicable law or regulation;
provided, further, that rights under any Share Award granted before an amendment
to the Plan shall not be materially impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

13.2        Shareholder Approval.  The Board may, in its sole discretion, submit
any other amendment to the Plan for shareholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

 

13.3        Contemplated Amendments.  It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.

 

13.4        Amendment of Share Awards.  The Board at any time, and from time to
time, may amend the terms of any one or more Share Awards; provided, however,
that the rights under any Share Award shall not be materially impaired by any
such amendment unless (i) the Company requests the consent of the Participant
and (ii) the Participant consents in writing.

 

XIV.       TERMINATION OR SUSPENSION OF THE PLAN.

 

14.1        Termination or Suspension.  The Board may suspend or terminate the
Plan at any time.  No Share Awards may be granted under the Plan while the Plan
is suspended or after it is terminated.

 

14.2        No Material Impairment of Rights.  Suspension or termination of the
Plan shall not materially impair rights and obligations under any Share Award
granted while the Plan is in effect except with the written consent of the
Participant.

 

24

--------------------------------------------------------------------------------


 

XV.         EFFECTIVE AND EXPIRATION DATE OF PLAN.

 

15.1        Effective Date.  The Plan shall become effective on the date that it
is approved by the shareholders of the Company (the “Effective Date”), which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.  No Share Awards may be granted under the Plan prior to
the time that the shareholders have approved the Plan.  The approval or
disapproval of the Plan by the shareholders of the Company shall have no effect
on any other equity compensation plan, program or arrangement sponsored by the
Company or any of its Affiliates; provided, however, that upon shareholder
approval of this Plan, no new awards may be granted under the Predecessor Plan. 
Awards granted under the Predecessor Plan shall continue to be governed by the
terms of the Predecessor Plan in effect on the date of grant of such award.

 

15.2        Expiration Date.  The Plan shall expire, and no Share Awards shall
be granted under the Plan after the tenth (10th) anniversary of the Effective
Date, except that no Incentive Stock Option shall be granted under the Plan
after the earlier of the tenth (10th) anniversary of (i) the date the Plan is
approved by the Board or (ii) the Effective Date.  Any Shares Awards that are
outstanding on the tenth (10th) anniversary of the Effective Date shall remain
in force according to the terms of the Plan and the applicable Share Award
Agreement.

 

XVI.       CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

25

--------------------------------------------------------------------------------